     Robert L. Shipley, Esq., CA State Bar No. 109420
 1   rshipley@shipleylaw.com
 2   Brandon S. Gray, Esq., CA State Bar No. 279881
     bgray@shipleylaw.com
 3   ROBERT L. SHIPLEY, APLC
     2784 Gateway Road, Suite 104
 4   Carlsbad, CA 92009
     Telephone: 760.438.5199
 5
     Attorneys for Defendant
 6   ADVANCED FINANCIAL COMPANY
 7
 8                              UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11
     VAN TAYLOR and KIE TAYLOR,                         CASE NO: 4:19-cv-01334-HSG
12
13                         Plaintiffs,                  MOTION AND [PROPOSED]
                                                        ORDER FOR DEFENDANT
14                 vs.                                  ADVANCED FINANCIAL
                                                        COMPANY’S ATTORNEY TO
15
     ADVANCED FINANCIAL COMPANY; and                    APPEAR TELEPHONICALLY AT
16   CONTINENTAL CENTRAL CREDIT, INC.                   CASE MANAGEMENT
                                                        CONFERENCE
17                         Defendants.
                                                        Honorable Haywood S. Gilliam, Jr.
18
                                                        Courtroom 2, 4th Floor
19
                                                        Date of Hearing: July 16, 2019
20                                                      Time of Hearing: 2:00 p.m.
                                                        Complaint Filed: 3/12/19
21
                                                        Date of Trial: Not Assigned
22
     TO THE COURT, ALL PARTIES AND THEIR COUNSEL FOR RECORD:
23
            Pursuant to Local Rule 16-10(a) and 7-11, Defendant ADVANCED FINANCIAL
24
25   COMPANY’s (“Defendant”) counsel respectfully requests that this Court grant permission to Robert

26   L. Shipley to appear by telephone for the Case Management Conference.
27                                  Page 1 of 4
           MOTION AND [PROPOSED] ORDER FOR DEFENDANT ADVANCED
28
         FINANCIAL COMPANY’S ATTORNEY TO APPEAR TELEPHONICALLY
               TAYLOR V ADVANCED FINANCIAL COMPANY, ET AL
                         CASE NO. 4:19-CV-01334-HSG
             WHEREAS, the Case Management Conference is scheduled for July 16, 2019, at 2:00 p.m.;
 1
 2           WHEREAS, the office of counsel for Defendant ADVANCED FINANCIAL COMPANY

 3   is outside of the Northern District of California, specifically in the County of San Diego, California
 4
     area;
 5
             WHEREAS, Plaintiff and Defendant ADVANCED FINANCIAL COMPANY are in the
 6
     process of finalizing settlement documents in its entirety, which will dismiss Defendant
 7
 8   ADVANCED FINANCIAL COMPANY from this matter;

 9           WHEREAS, appearing telephonically will save Defendant’s counsel considerable travel
10
     and other expenses related to traveling to the hearing, and enable counsel to meet additional
11
     obligations the day of the hearing.
12
             NOW THEREFORE, IT IS HEREBY RESPECTFULLY REQUESTED, subject to the
13
14   approval of the Court, that Defendant ADVANCED FINANCIAL COMPANY’s counsel, Robert

15   L. Shipley, will appear telephonically at the July 16, 2019 Case Management Conference.
16
17
                                                    ROBERT L. SHIPLEY, APLC
18
     Dated: July 9, 2019                            By: s/Robert L. Shipley____________________
19
                                                    Robert L. Shipley, Esq.
20                                                  rshipley@shipleylaw.com
                                                    Brandon S. Gray, Esq.
21                                                  bgray@shipleylaw.com
                                                    Attorney for Defendant,
22
                                                    ADVANCED FINANCIAL COMPANY
23
24
25
26
27                                  Page 2 of 4
           MOTION AND [PROPOSED] ORDER FOR DEFENDANT ADVANCED
28
         FINANCIAL COMPANY’S ATTORNEY TO APPEAR TELEPHONICALLY
               TAYLOR V ADVANCED FINANCIAL COMPANY, ET AL
                         CASE NO. 4:19-CV-01334-HSG
                                         [PROPOSED] ORDER
 1
 2          Upon reviewing the Motion of Defendant ADVANCED FINANCIAL COMPANY’s

 3   counsel, Robert L. Shipley, to appear telephonically at the Case Management Conference,
 4
     currently set for July 16, 2019 at 2:00 p.m. and
 5
            FOR     GOOD      CAUSE      APPEARING,        Defendant     ADVANCED         FINANCIAL
 6
     COMPANY’s Motion to Appear Telephonically at the Case Management Conference, on July 16,
 7
 8   2019, at 2:00 p.m. is hereby granted. Counsel shall contact CourtCall at (866) 582-6878 to make

 9   arrangements for the telephonic appearance.
10
11   Dated: July 11, 2019                          By: ______________________________
                                                   The Honorable Haywood S. Gilliam, Jr.
12                                                 Judge of the United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                  Page 3 of 4
           MOTION AND [PROPOSED] ORDER FOR DEFENDANT ADVANCED
28
         FINANCIAL COMPANY’S ATTORNEY TO APPEAR TELEPHONICALLY
               TAYLOR V ADVANCED FINANCIAL COMPANY, ET AL
                         CASE NO. 4:19-CV-01334-HSG
